Citation Nr: 1726603	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-28 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

While the RO phrased the issue on appeal as that of service connection for lumbar spondylosis with multilevel degenerative disc disease, the Board has broadly phrased the issue of service connection for a low back disability to encompass all potential diagnoses relating to his claimed symptoms, as reflected on the cover page.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability.  He claims that his current disability is due to service, specifically to injuries suffered from parachute jumps during service.  In an August 2010 statement, the Veteran stated that during one of his parachute jumps during service, another trooper landed on his chute and caused him to land very hard.  The next day he was unable to move, and was treated by a medic who stated that he had probably sprained his back and shoulder.  Following this incident, he continued to have back pain, which had continued after service, and he was informed in 1991 that his pain was from spondylolisthesis.  October 1991 private treatment records from Dr. K.H., a March 2003 private CT scan, a November 2011 private x-ray consult, and a June 2012 private treatment report from Dr. D.C. all note the presence of spondylolisthesis.  

The Board notes that the Veteran's service treatment records are fire-related (i.e., destroyed or damaged by a fire at the National Personnel Records Center (NPRC) facility in 1973).  As such, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Initially, the Board finds that private treatment records are outstanding.  During an October 2012 hearing before a Decision Review Officer, the Veteran provided June 2012 private treatment records from Dr. D.C., who indicated that the Veteran was to be seen for follow-up in approximately six months.  There are no further records associated with the claim file.  On remand, the Veteran should be asked to provide the necessary authorization, and attempts to obtain the complete treatment records from Dr. D.C. must be made.  

Additionally, as the record reflects that the Veteran receives VA treatment, updated VA treatment records should be obtained and associated with the claims file.  

The Veteran was afforded a VA examination in July 2010.  The Veteran reported injuries from parachute jumps during service.  X-rays showed levoscoliosis, spondylosis with multilevel degenerative disc disease, and no acute compression fracture or spondylolisthesis.  The examiner diagnosed the Veteran with lumbar spondylosis with multilevel degenerative disc disease, and opined that it was less likely as not caused by or the result of injuries suffered as a paratrooper in service.  The rationale was that at age 50, 87% of adults have radiographic evidence of lumbar spondylosis, and almost 70% of asymptomatic persons have disk disease on spine films.  The examiner stated that this process increased with, and was an inevitable concomitant of age.  

An addendum opinion was obtained in April 2012.  The July 2010 examiner was asked to review a March 2003 CT scan report and a November 2011 x-ray report submitted by the Veteran.  The examiner stated that CT images dated "3-17-08" and a lumbar spine x-ray from November 2011 were made available to the radiologist who read the July 2010 VA examination x-rays.  The examiner also noted that spondylolisthesis was specifically reported as a negative finding in the November 2011 x-ray, and the VA radiologist indicated that no spondylolisthesis was present on either imaging exam.  

Another addendum opinion from a different examiner was obtained in October 2015.  The examiner found that the Veteran's condition was less likely than not incurred in or caused by service, and that after review of all the "research criteria" it would appear that spondylosis with mild degenerative disc disease was an age-related diagnosis.  X-rays taken of the lumbar spine in 2010 did not indicate any spondylolisthesis.     

The Board finds that the July 2010, April 2012, and October 2015 opinions are inadequate.  Also, the July 2010 examiner reported in the April 2012 opinion that CT images from  "3-17-08" were reviewed; however, there are no CT images from March 2008 and there is documentation that the examiner was asked to review CT scan reports from March 2003.  In addition, while the examiner reported that there was no finding of spondylolisthesis in the November 2011 x-ray report; the November 2011 report includes an impression of "stable L5-S1 grade 1 spondylolisthesis due to bilateral pars defects since 2003."  The October 2015 opinion also provided no rationale for the finding that spondylosis with mild degenerative disc disease was age-related.  

For the reasons provided above, a remand is required for an additional medical examination and opinion from an appropriate examiner to address whether spondylolisthesis, lumbar spondylosis with multilevel degenerative disc disease, and any additional back disabilities diagnosed are related to the Veteran's service.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim for service connection for a low back disability, including the complete treatment records from Dr. D.C.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claim file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e) (2016).

2.  Obtain and associate with the Veteran's claim file  any outstanding VA treatment records from October 2015 to the present.

3.  After the above development has been completed, the AOJ should arrange for the Veteran to be examined by an orthopedic specialist, or any other equally qualified physician, to determine the nature and etiology of his low back disability.  The claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

a)  The examiner should identify the Veteran's currently diagnosed back disorders, including spondylolisthesis, lumbar spondylosis with multilevel degenerative disc disease.  The examiner must consider that the requirement of a current disability is satisfied if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).

b)  The examiner must then offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that each of the Veteran's diagnosed low back disabilities, including spondylolisthesis, lumbar spondylosis with multilevel degenerative disc disease, had their onset in service or was otherwise related to the Veteran's military service, including due to injuries sustained during in-service parachute jumps or repeated impacts from in-service parachute training. 

The examiner is advised that the Veteran's service treatment records are fire-related and unavailable.  The examiner must carefully consider the Veteran's lay statements regarding the onset of low back symptoms and continuous nature of his symptoms since service.  The examiner must also carefully consider and discuss the Veteran's history of parachute jumps, as reflected in the Veteran's record of parachute jumps in his service personnel records.  Service personnel records also indicate that the Veteran completed Basic Airborne School and was awarded the Parachutist Badge.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

4.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

